Case 8:18-cv-01845-JLS-JDE Document1 Filed 10/15/18 Pagelof21 Page ID#:1

IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

SOUTHERN DIVISION
CLINTON STRANGE,
Plaintiff
Case #. SACV 18-18 45-TLS
Vv (3D Ex)
DIRECT FUNDING NOW LLC,
a California Limited Liability Company ie a, =
by pies 3
Defendant WZ SO ™
2 : un Oo
| rss = o
| Por ony
| eS 5
CIVIL ACTION FOR ALLEGED: | 3g 8
NO CV- 30

+ NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
SEP bay PROTECTION ACT [47 U.S.C. §227(b)]:

WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION
ACT [47 US.C. §227(b)];

NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
PROTECTION ACT [47 U.S.C. §227(c)];

WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION
ACT [47 U.S.C. §227(c)],

&
TORTS OF CONVERSION OF PLAINTIFF’S CHATTEL UNDER
LOUISIANA CIVIL CODE ARTICLE 2315
Case 8:18-cv-01845-JLS-JDE Document1 Filed 10/15/18 Page 2of21 Page ID #:2

DEMAND FOR JURY TRIAL

PRELIMINARY STATEMENT:

Plaintiff brings this action individually seeking damages and any other available
legal or equitable remedies resulting from the alleged illegal actions of Defendant
DIRECT FUNDING NOW LLC (“Defendant”), in negligently, knowingly, and/or
willfully contacting Plaintiff on Plaintiff's cellular telephone in violation of the
Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and
related regulations, specifically the National Do-Not-Call provisions TOGETHER
ALONG WITH VIOLATIONS OF The Laws of Tort under Louisiana Law,

thereby invading Plaintiff's privacy, and conversion of Plaintiff's chattel.

JURISDICTION & VENUE

Jurisdiction is proper in this court pursuant to:
47 U.S.C. §227(g)(2)
&

28 U.S.C. § 1331
Case 8:18-cv-01845-JLS-JDE Document1 Filed 10/15/18 Page 3of21 Page ID#:3

Venue lies properly in this district pursuant to:

47 U.S.C. §227(g)(4)
&

28 U.S.C. § 1391

PARTIES:
PLAINTIFF Clinton Strange is an adult individual residing at:
Clinton Strange
7021 Winburn Drive
Greenwood, LA 71033
DEFENDANT DIRECT FUNDING NOW LLC is a California Limited Liability

Company whose principle place of business is:

DIRECT FUNDING NOW LLC
23411 Summerfield
Unit 42A

Aliso Viejo, CA 92656
Case 8:18-cv-01845-JLS-JDE Document1 Filed 10/15/18 Page 4of21 Page ID #:4

Factual Allegations:

1. Beginning on or around February 2018 Defendant contacted Plaintiff on
Plaintiff's cellular telephone number 318-423-5057 in an attempt to solicit
Plaintiff to purchase Defendant’s services.

2. Plaintiffs cellphone number 318-423-5057 has been registered on the
Federal Do-Not-Call listing since 01/03/2018 See Exhibit A.

3. Plaintiff has no admissible evidence absent discovery to prove at this time
that Defendant phoned him 10 times, but Plaintiff believes that this is
representative of the number of calls Defendant illegally placed to the
Plaintiff's cellphone.

4. Plaintiff noted that the Defendant’s call only appeared as “Unknown Caller”
See Exhibit B.

5. Defendant contacted or attempted to contact Plaintiff from telephone number
(800) 864-8909, a number verified to belong to Defendant.

6. Defendant used an “automatic telephone dialing system” as defined by 47

U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to solicit its services.
Case 8:18-cv-01845-JLS-JDE Document1 Filed 10/15/18 Page5of21 Page ID#:5

7. Defendant utilizes a “calling technology” that allows its calls not to be
logged in a ‘call log’.

8. Plaintiff represents that Exhibit C is an unaltered call log in a few hours’
time surrounding the illegal robocall Defendant sent to his cellphone on
February 27, 2018 at 12:37pm CDT,

9. Furthermore, at one or more instance during these calls, Defendant utilized
an “artificial or prerecorded voice” as prohibited by 47 U.S.C. §
227(b)(1)(A).

10.Defendant’s calls constituted calls that were not for emergency purposes as
defined by 47 U.S.C. § 227(b)(1)(A).

11.Defendant’s calls were placed to telephone number assigned to a cellular
telephone service for which Plaintiff incurs a charge for incoming calls
pursuant to 47 U.S.C. § 227(b)(1).

12.Plaintiff is not a customer of Defendant’s services and has never provided
any personal information, including his telephone number, to Defendant for
any purpose whatsoever.

13.During all relevant times, Defendant did not possess Plaintiff's “prior
express consent” to receive calls using an automatic telephone dialing
system or an artificial or prerecorded voice on its cellular telephones

pursuant to 47 U.S.C. § 227(b)(1)(A).

é
Case 8:18-cv-01845-JLS-JDE Document1 Filed 10/15/18 Page 6éof21 Page ID #:6

14.Furthermore, Plaintiffs cellular telephone number 318-423-5057 has been
on the National Do-Not-Call Registry well over thirty (30) days prior to
Defendant’s initial calls.

15.Defendant placed multiple calls soliciting its business to Plaintiff on its
cellular telephones beginning in or around January 2018.

16.Such calls constitute solicitation calls pursuant to 47 C.F.R. § 64. 1200(c)(2)
as they were attempts to promote or sell Defendant’s services.

17.Plaintiff received numerous solicitation calls from Defendant within a 12-
month period.

18.Despite this, Defendant continued to call Plaintiff in an attempt to solicit its
services and in violation of the National Do-Not-Call provisions of the
TCPA.

19.Plaintiff represents that most or all of the robocalls that Plaintiff received on
his cellphone from the Defendant utilized a pre-recorded message / voice
that is documented in a voicemail recording transcript Exhibit D.

20.Upon information and belief and based on Plaintiff's experiences of being
called by Defendant after requesting they stop calling, and at all relevant
times, Defendant failed to establish and implement reasonable practices and
procedures to effectively prevent telephone solicitations in violation of the

regulations prescribed under 47 U.S.C. § 227(c)(5).
Case 8:18-cv-01845-JLS-JDE Document1 Filed 10/15/18 Page 7 of 21 Page ID#:7

21.Plaintiff erased many voicemails left by the Defendant, and because many or
alternatively all the calls registered on his call-log as “unknown” the
Plaintiff will have to rely solely on EXHAUSTIVE DISCOVERY of the
Defendants internal systems, and Telecommunications Provider/s records in
order to determine the exact number of calls placed to the Plaintiff's
cellphone without his express written consent.

22. Plaintiff does not like to receive unwanted commercially solicitous phone
calls on his cellphone because they “intrude on his seclusion and violate his
rights to privacy guaranteed under the U.S. Constitution”, and further
deplete plaintiff's memory storage capacity, deplete Plaintiff's battery level
on his cellphone (amounting to a conversion Tort under Louisiana State
Laws), and require him to use a measurable amount of mental and physical
energy to receive the calls and or review the contents of voicemails. Plaintiff
alleges that [he] has Article III standing as a result of Defendant’s alleged

conduct.

Count I:
Negligent Violations of the Telephone Consumer Protection Act

47 U.S.C. §227(b)
Case 8:18-cv-01845-JLS-JDE Document1 Filed 10/15/18 Page 8of21 Page ID#:8

23.Plaintiff repeats and incorporates by reference into this cause of action the
allegations set forth above at Paragraphs 1-22.
24.The foregoing acts and omissions of Defendant constitute numerous and
multiple negligent violations of the TCPA, including but not limited to each
and every one of the above cited provisions of 47 U.S.C. § 227(b), and in
particular 47 U.S.C. § 227 (b)(1)(A).
25.As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
Plaintiff is entitled an award of $500.00 in statutory damages, for each and
every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
26.Plaintiff is also entitled to and seeks injunctive relief prohibiting such
conduct in the future.
Count II:
Knowing and/or Willful Violations of the Telephone Consumer
Protection Act
47 U.S.C. §227(b)
27.Plaintiff repeats and incorporates by reference into this cause of action the
allegations set forth above at Paragraphs 1-22.
28.The foregoing acts and omissions of Defendant constitute numerous and

multiple knowing and/or willful violations of the TCPA, including but not
Case 8:18-cv-01845-JLS-JDE Document1 Filed 10/15/18 Page9of21 Page ID#:9

limited to each and every one of the above cited provisions of 47 U.S.C. §
227(b), and in particular 47 U.S.C. § 227 (b)(1)(A).

29.As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
227(b), Plaintiff is entitled an award of $1,500.00 in statutory damages, for
each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47
U.S.C. § 227(b)(3)(C).

30.Plaintiff is also entitled to and seeks injunctive relief prohibiting such
conduct in the future.

Count II:
Negligent Violations of the Telephone Consumer Protection Act
47 U.S.C. §227©

31.Plaintiff repeats and incorporates by reference into this cause of action the
allegations set forth above at Paragraphs 1-22.

32.The foregoing acts and omissions of Defendant constitute numerous and
multiple negligent violations of the TCPA, including but not limited to each
and every one of the above cited provisions of 47 U.S.C. § 227(c), and in
particular 47 U.S.C. § 227 (c)(5).

33.As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
Plaintiff is entitled an award of $500.00 in statutory damages, for each and

every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
Case 8:18-cv-01845-JLS-JDE Document1 Filed 10/15/18 Page 10 of 21 Page ID #:10

34.Plaintiff is also entitled to and seeks injunctive relief prohibiting such
conduct in the future.
Count IV:
Knowing and/or Willful Violations of the Telephone Consumer
Protection Act
47 U.S.C. §227 et seq.
35.Plaintiff repeats and incorporates by reference into this cause of action the
allegations set forth above at Paragraphs 1-22.
36.The foregoing acts and omissions of Defendant constitute numerous and
multiple knowing and/or willful violations of the TCPA, including but not
limited to each and every one of the above cited provisions of 47 U.S.C. §
227(c), in particular 47 U.S.C. § 227 (c)(5).
37.As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
227(c), Plaintiff is entitled an award of $1,500.00 in statutory damages, for
each and every violation, pursuant to 47 U.S.C. § 227(c)(5).
38.Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in

the future.

JURY TRIAL DEMANDED

Plaintiff seeks trial by jury on all issues so triable.

10
Case 8:18-cv-01845-JLS-JDE Document1 Filed 10/15/18 Page 11o0f 21 Page ID #:11

Prayer for Relief;

WHEREFORE, Plaintiff seeks judgement in Plaintiff's favor and damages against
the Defendant, based on the following requested relief:

Statutory Damages;

Stacked Damages;

Treble Damages;

Enjoinder from Further Violations of These Parts;
Costs and reasonable attorney's fees;

, and such other and further relief as may be necessary, just and proper.

Respectfully S i
x ke - [0-9-2 Ol¢

a

Clinton Strange
Pro-Se

7021 Winburn Drive
Greenwood, LA 71033
318-423-5057

parsmlile@gmail.com

11
Case 8:18-cv-01845-JLS-JDE Document1 Filed 10/15/18 Page 12 of 21 Page ID #:12

EXHIBIT A
1/3/2018Case 8:18-cv-01845-JLS-JDE Docume mbtbnahilad:bo/kajidd8 Page 13 of 21 Page ID #:13

 

En Espanol

You have registered the following telephone number in the National Do Not Call Registry:

(318) 423-5057

You may print this page if you wish to retain a copy for your records.

  

https://www.donotcall.gov/register/ReqConf.aspx?22CCCEB5-D594-4E 11-B5B8-615C1C90CA35

4M

tbs
Case 8:18-cv-01845-JLS-JDE Document1 Filed 10/15/18 Page 14 of 21 Page ID #:14

EXHIBIT B
Case 8:18-cv-01845-JLS-JDE Document1 Filed 10/15/18 Page 15 of 21 Page ID #:15

Pm CO = °~ all 100% 6:54 PM

€ Unknown

 

&™ Feb 27 (Tue) 12:37 PM

feb
Case 8:18-cv-01845-JLS-JDE Document1 Filed 10/15/18 Page 16 of 21 Page ID #:16

EXHIBIT C
Case 8:18-cv-01845-JLS-JDE Document1 Filed 10/15/18 Page 17 of 21 Page ID #:17

Phone

  

BYE Recent | Contacts Favorites

UT ved numobe

=> Feb 27 2:47 PM

 

Voice mail
& *86 \

=> Feb 27 12:51 PM

(800) 543-3562
& Unsaved number X
BY Feb 27 12:46 PM

Unknown

&
RY Feb 27 12:37 PM

(318) 686-7133
& Unsaved number X
© Feb 27 10:19 AM

(318) 221-8411

@. fIineavad nimbhar we
Case 8:18-cv-01845-JLS-JDE Document1 Filed 10/15/18 Page 18 of 21 Page ID #:18

EXHIBIT D
Case 8:18-cv-01845-JLS-JDE Document1 Filed 10/15/18 Page 19 of 21 Page ID #:19

Ve Rocsrding:
VM Recording:
VM Recording:

VM Recording:

Titan:

VM Recording:

VM Recording:

Melissa:

VM Recording:

VM Recording:

Speaker 4:

VM Recording:
VM Recording:

VM Recording:

voicemail.transcript.tcpa.claims (Completed 09/21/18)
Transcript by Rev.com

Unicimuncicry tne system can not process your entry. Pl-

Please enter your password, then press pound.

You have 13 saved voice messages. To listen to your messages, press one.
First saved voice miéssagc.

Local businesses, eliminate your transaction fee for credit card processing
today. You heard correctly. Completely eliminate your transaction fee cost and
wriiiiving ritis for cris cord nrcccccing today. Our new Titan Rewards
Program allows your business to pass down a small convenience fee to your
customers, similar to a tax on a receipt to completely pay for your credit card
processing charge. Pay $0 in transaction fees and SO in annual fees, $O monthly
fees and no cancellation cost with free equipment. Save 100% of your
processing fees today with Titan. For move information on Gur cash rewards
program, please call us back at 800-682-9265. Again, that phone number is 800-
682-9265. Thank you.

Sent Monday February 26th at 1:01PM from 800-682-9265. Duration 49
seconds. End of message. To era-

Message saved. Next message.

Hello, this is Melissa calling with Direct [inaudible 00:02:08] Capital. | am
following on the case of [inaudible 00:02:11] regarding the pre-approval for a
business line of credit up to $150,000 at a 4.9% rate. This pre-approval is based
on your company's profile and industry. Um, | wanted to go over the terms and
rates with you before the pre-approval expires, please call me as soon as
possible at 1-800-864-8909. Again, the telephone number 1-800-864-8909.
Thank you so much and have a blessed day.

End of message. Sent Tuesday February 27th at 12:38PM from 800-864-8909.
Duration 33 seconds. To erase this message, press seven.

Message saved. Next message.

This and many more. Press one to get a hassle-free assessment or press two to
be placed on our do not call list. Thanks for your time and be healthy and
blessed.

Sent Monday April 30th at 9:52AM from 773-273-6136. Duration 14 seconds.

End of message. To erase this message, press se-

Message saved. Next message. ee i

(Transeri hed

Pepe at
Exhibrt ——

if]
 

 

‘Clinton Strange

7021 Winburn Drive

=
oD
oO
2
2.
9°
ch
~
_
o
ud
Gs

*

-01845-JLS-JDE Document1 Filed 10/15/18 Page 20 of 21 Page ID #:20

 

+

 

   

 

Clerk, Bt Geet en
Ronald Reagan Federal Building’
United States Courthouse

411 West 4th Street; Room 1053
Santa Ana, CA 92701-4516

 

 

     

S.

   

 

EW
Gist!

 

Ea

1000

    

        

92701

U.S. POSTAGE

F Lay PAID
71058 OOD, LA
2 598,18

$2.47

R2305H1 29604.93
    

21

NyBocument 1 Filed 10/15/18 Page 21 of 21 Page ID#
As

 

 

 

 
 

--€50

-Qtsb-
T wooy

_-BuIpning jesopa, uedeay preuoy

    

TOLZ6 V9 ‘euy ejues
4993S Ylp SEM Tit
asnoyLNoD soreig ponuy

¥319

 
